DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 are objected to because of the following informalities:  
In reference to claim 4, in line 2, after “honeycomb” and before “is”, it is suggested to insert “structure” and in line 3, after “honeycomb” and before “is”, it is suggested to insert “structure”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 5, in line 2, it is suggested to amend “the outer side” to “an outer side” and in line 3 amend “the outer side” to “an outer side”. Appropriate correction is required.
In reference to claim 6, in line 3, it is suggested to amend “the top” to “a top” and in lines 3-4 amend “the bottom” to “a bottom”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the limitations “the material of the first filler layer” and “the material of the second filler layer” are recited in lines 1-2 and 3. There is insufficient antecedent basis for “the material” in the claim language. It is suggested to amend “the material” in each of lines 1-2 and 3 to “a material”, in order to ensure proper antecedent basis in the claim language.
	Additionally, a Markush-type grouping is being set forth in lines 2-3 and 4-5. However, the list of alternatives is open-ended due to the use of “comprises” in the claim language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is accordingly indeterminate as it is unclear what other alternatives are intended to be part of the claim scope. It is suggested to amend “comprises one of” to “is selected from the group consisting of”.
	Regarding dependent claims 3 and 4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman et al. (US 2021/0252356) (Thurman).
In reference to claim 1, Thurman discloses a pickleball paddle ([0002]) (corresponding to a pickleball racket). The paddle comprises a handle and a head ([0077]) (corresponding to a board and a handle). 
Thurman discloses the head comprises an inner layer sandwiched between a first outer faceplate and a second opposite outer faceplate ([0080]). The inner a layer comprises a stack of cellular layers ([0081]) (corresponding to a multilayer composite; a composite filler arranged inside the board). FIG. 21B, provided below, shows the inner layer 1842 comprises sublayers 1870-1 and 1870-2 (collectively referred to as sublayers 1870); the sublayers comprise two different layers having the same honeycomb cell layout or arrangement of cells ([0132]) (corresponding to a composite filler layer at least comprises a first filler layer and a second filler layer; the first filler layer and the second filler layer are both provided with honeycomb structures).
Thurman discloses the sublayers are adhesively bonded to one another, fused or welded to one another, interlocked with one another, integrally formed or simply rest alongside one another without intervening adhesives ([0122]; [0156]; [0240]).

    PNG
    media_image1.png
    238
    663
    media_image1.png
    Greyscale
Given that Thurman discloses joining the sublayers in a way that overlaps the presently claimed first filler layer adhered to the second filler layer, including adhesively boning the sublayers together, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to adhesively bond the sublayers together, which is both disclosed by Thurman and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In reference to claims 2 and 3,Thurman discloses the limitations of claim 1, as discussed above.  Thurman discloses the inner layer comprises sublayers or a stack of cellular layers each layer is formed of a material such as polypropylene, Nomex® polycarbonamide material or aluminum ([0083]; [0109]; [0132]). The sublayers are each formed from a different material having a different chemical composition ([0139]) (corresponding to the material of the first filler layer is different from the material of the second filler layer to form the composite filler).
Given that Thurman discloses sublayers that overlaps the presently claimed first filler layer and second filler, including comprising a material of  polypropylene, Nomex® polycarbonamide material or aluminum, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the Nomex® polycarbonamide material for one sublayer and polypropylene for the other sublayer, which is both disclosed by Thurman and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claim 4,Thurman discloses the limitations of claim 3, as discussed above. Thurman discloses the sublayers are different layers comprising honeycomb cells ([0132]).
Thurman discloses the claimed invention except for a honeycomb side length of the Nomex® polycarbonamide material honeycomb is 1.8 mm or 2 mm and a honeycomb diameter of the polypropylene honeycomb is 6 mm or 8 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the honeycomb side length of the Nomex® polycarbonamide material sublayer be 1.8 mm or 2 mm and the honeycomb diameter of the polypropylene sublayer be 6 mm or 8 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Alternatively, Thurman does not explicitly disclose a honeycomb side length of the Nomex® polycarbonamide material honeycomb is 1.8 mm or 2 mm and a honeycomb diameter of the polypropylene honeycomb is 6 mm or 8 mm, as presently claimed. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the size of the honeycomb cells of each of the Nomex® polycarbonamide material sublayer and polypropylene sublayer, including over the presently claimed, in order to provide sublayers with a cell architecture of geometry that provides district portions of head with distinct and customized coefficient of restitution, stiffness and other ball striking qualities ([0139]) and for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
In reference to claim 5, Thurman discloses the limitations of claim 1, as discussed above. Thurman discloses the faceplates are formed from the same material, wherein the material is a fiber composite material ([0085]). Further, a bumper comprising a strip of material covers the outer peripheral edge of the inner layer; the bumper is made of rubber ([0086]) (corresponding to a rubber layer or a fiber layer is arranged on the outer side of the board, and wrapped on the outer side surface of the composite filler layer).
In reference to claim 6, Thurman discloses the limitations of claim 1, as discussed above. Thurman discloses a customization kit including a head and a set of interchangeable handles ([0191]). The handles comprise structures that are configured to be manually grasped by the player ([0192]) (corresponding to the handle comprises a handheld part). The handles comprises a grip portion, a transition region and a tongue with a biased projection or pin, the tongue projects from the grip portion and transition region so as to be insertable into a cavity with the head ([0192]; [0195]; [0197]) (corresponding to an engagement part; the engagement part is connect to the top end of the handheld part; the engagement part is connected to the bottom end of the board; and a reinforcement rib is arranged at a joint of the engagement part and the board).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2017/0136325) (Fox) in view of Top six reasons to use adhesive bonding by Henkel Canada Corporation (Henkel).
	The examiner has provided the non-patent literature document, Henkel. The citation of prior art in the rejection refers to the provided document.
In reference to claim 1, Fox discloses a pickleball paddle, including a head and a handle ([0031]; FIG. 1) (corresponding to pickleball racket, comprising a board and a handle, wherein the handle is connected to the board). The paddle includes a core disposed between two opposing surfaces ([0030]). The core contains multiple layers of a support structure, wherein each layer comprises a different material ([0035]; [0037]; FIG. 4) (corresponding to a multilayer composite pickleball racket; a composite filler layer is arranged inside the board and at least comprises a first filler layer and a second filler layer). 
FIG. 4, provided below, discloses the multiple layers of the support structure, layers 401 and 402 each have a honeycomb structure ([0035]; FIG. 4) (corresponding to the first filler layer and the second filler layer are provided with honeycomb structures).
Fox does not explicitly disclose the layer 401 (i.e., first filler layer) is adhered to the layer 402 (i.e., second filler layer), as presently claimed. 
Henkel discloses adhesive bonding is a reliable option when the application involves attaching one component to another (p.1). Adhesive bonding uses an adhesive and fills in large gaps which improves structural integrity, dampens vibration or movement, provides a protective seal and allows for the ability to bond dissimilar substrates (p. 1).

    PNG
    media_image2.png
    500
    693
    media_image2.png
    Greyscale
In light of the motivation of Henkel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to provide an adhesive between the layers 401 and 402 of Fox, in order to provide an adhesive bond which improves structural integrity, dampens vibration or movement and provides a protective seal.
In reference to claim 2, Fox in view of Henkel discloses the limitations of claim 1, as discussed above. Fox discloses each layer in the multiple layer support structure comprises a different material and suitable materials include aluminum, graphite, composite, wood, polymer or Nomex® which is an aramid polymer with an aromatic backbone ([0037]). 
Given that Fox in view of Henkel discloses each layer is of a different material and the materials are selected from one of Nomex®, aluminum or a polymer, which overlaps the presently claimed materials, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the Nomex® for the layer 401 and either aluminum or a polymer for the layer 402, which is both disclosed by Fox in view of Henkel and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Henkel as applied to claims 1 and 2 above, and further in view of Carbon Fiber Composite Materials (Element Composites).
	The examiner has provided the non-patent literature document, Element Composites. The citation of prior art in the rejection refers to the provided document.
In reference to claim 3, Fox in view of Henkel discloses the limitations of claim 2, as discussed above. Fox discloses each layer in the multiple layer support structure comprises a different material and suitable materials include aluminum, graphite, composite, wood, polymer or Nomex® which is an aramid polymer with an aromatic backbone ([0037]). 
Given that Fox discloses each layer is of a different material and the materials are selected from one of Nomex®, aluminum or a polymer, which overlaps the presently claimed materials, it therefore would be obvious to one of ordinary skill in the art, to use the Nomex® for the layer 401 and either aluminum or a polymer for the layer 402, which is both disclosed by Fox and encompassed within the scope of the present claims. Therefore, Fox in view of Henkel discloses the layer 401 is Nomex® which is an aramid polymer with an aromatic backbone and the layer 402 is a polymer (corresponding to the material of the first filler layer is aramid to form an aramid honeycomb structure).
Fox in view of Henkel does not explicitly disclose the layer 402 is polypropylene, as presently claimed. 
Element Composites discloses polypropylene honeycomb is tough and durable, resulting in a strong impact resistant laminate (p.1). Polypropylene honeycomb further has resistance to moisture, and high sound and vibration attenuation (p.1).
In light of the motivation of Element Composites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the support structure honeycomb layer 402 of Fox in view of Henkel be a polypropylene honeycomb, in order to provide a layer that gives strong impact resistance, moisture resistance and high sound and vibration attenuation to the paddle, and thereby arriving at the presently claimed invention.
In reference to claim 4, Fox in view of Henkel and Element Composites discloses the limitations of claim 3, as discussed above. Fox discloses a thickness of the support structure is determined by the height and configuration of the wall portions, the thickness is between 0.25 cm and 5 cm (i.e., 2.5 mm – 50 mm) ([0009]).
	While Fox in view of Henkel and Element Composites does not explicitly disclose a length of the aramid honeycomb is 1.8 mm or 2 mm, however, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (i.e., layer 401 and 402 have a thickness of 1.25 to 25 mm each), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fox in view of Henkel and Element Composites discloses the claimed invention except for the honeycomb layer 402 have a honeycomb diameter of 6 mm or 8 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have the diameter of the honeycomb cells of the honeycomb layer 402 be 6 mm or 8 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Henkel as applied to claims 1 and 2 above, and further in view of Schneider (WO 2004/067111).
	The examiner has provided a machine translation of WO 2004/067111. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 5, Fox in view of Henkel discloses the limitations of claim 1, as discussed above. Fox discloses two opposing surfaces 102 and 103, wherein the core is disposed between the surfaces ([0035]) (corresponding to a layer is arranged on the outer side of the board, and wrapped on the outer side surface of the composite filler layer).
	Fox in view of Henkel does not explicitly disclose the two opposing surfaces are rubber or a fiber, as presently claimed. 
Schneider discloses a table tennis racket consisting of a flat batting blade and a handle attached to the batting blade, with the batting blade comprising a base body on whose broad sides play surfaces are made of rubber (p. 1, lines 19-21).
In light of the motivation of Schneider, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the opposing surfaces of Fox in view of Henkel be made of rubber, in order to provide a suitable material for the play surfaces of the pickleball paddle, and thereby arriving at the presently claimed invention.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Henkel as applied to claims 1 and 2 above, and further in view of O’Rourke (US 2016/0250533).
In reference to claim 6, Fox in view of Henkel discloses the limitations of claim 1, as discussed above. 
	Fox in view of Henkel does not explicitly disclose the handle comprises an engagement part and a handheld part, as presently claimed. 
	O’Rourke discloses a pickle ball paddle with a high degree of selectability in the assembly process for custom features and material ([0004]). The paddle includes a frame, composite insert (i.e., board), tension brace (i.e., engagement part), molded handle insert (i.e., handheld part) and a coupling bolt and nut mechanism (i.e., reinforcement rib) ([0005]-[0011]) (corresponding to the handle comprises an engagement part and a handheld part). FIG.1 shows the tension brace 3 is attached to the composite insert 2 and the molded handle insert 4 (corresponding to the engagement part is connected to the top end of the handheld part; the engagement part is connected to the bottom end of the board). The coupling nut mechanism provides tension to the structure of the frame to secure the surface material and handle securely to the frame, wherein the coupling nut secures the brace to the frame ([0020]-[0021]) (corresponding to a reinforcement rib is arranged at a joint of the engagement part and the board).
	In light of the motivation of O’Rourke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the pickleball paddle of Fox in view of Henkel be modular like that of O’Rourke, in order to provide a pickleball paddle with a high degree of selectability in the assembly process for custom features and material, and thereby arriving at the presently claimed invention.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784